BASKIN, Judge.
We affirm the lower court’s order adjudicating appellant delinquent for projecting a deadly missile and for committing criminal mischief by shooting a BB gun in the direction of a neighbor’s apartment, causing damage to both the sliding glass door and screen enclosure of the bedroom.
Section 790.19, Florida Statutes (1981), provides:
Shooting into or throwing deadly missiles into dwellings, public or private buildings, occupied or not occupied; vessels, aircraft, buses, railroad cars, streetcars, or other vehicles. — Whoever, wantonly or maliciously, shoots at, within, or into, or throws any missile or hurls or projects a stone or other hard substance which would produce death or great bodily harm, at, within, or in any public or private building, occupied or unoccupied, or public or private bus or any train, locomotive, railway car, caboose, cable railway car, street railway car, monorail car, or vehicle of any kind which is being used or occupied by any person, or any boat, vessel, ship, or barge lying in or plying the waters of this state, or aircraft flying through the airspace of this state shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.
We hold that the conduct of B.P., a juvenile, was prohibited by law. See Depasquale v. State, 438 So.2d 159 (Fla. 2d DCA 1983).
Affirmed.